Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7-9 of current application 17100507 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 8, 9, 10 and 11 of U.S. Patent No. 10873170 in view of Ilyes (US 2012/0139426). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons laid out below.

Claim 1 of present application 17100507
Claim 1 of Patent US 10873170
1. An aerially mountable electronic control device, comprising: 




a first primary connector arranged for substantially permanent coupling to a corresponding second primary connector, wherein the first and second primary connectors are compliant with a roadway area lighting standard promoted by a standards body; 
a substantially planar surface having either protruding therefrom or recessed therein electrical contacts of the first primary connector, wherein the electrical contacts of the first primary connector are arranged about a central axis, the central axis being substantially normal to the substantially planar surface; 







a first high speed communications data element integrated with the first primary connector and arranged for substantially permanent coupling to a corresponding second high speed communications data element integrated with the second primary connector, 




the first and second high speed communications data elements arranged for point-to-point communications with each other when the first primary connector is rotatably coupled to the second primary connector; and 


wherein at least one of the first and second primary connectors includes a sidewall connector arranged therein;

a processor module; and a memory communicatively coupled to the processor module, the memory arranged to store software instructions executable by at least one processor of the processor module, wherein at least some of the software instructions control data passed through the first high speed communications data element.
1.  A system to couple a controller to a roadside aerial lighting fixture, comprising: 
a primary male connector integrated with the controller; a primary female connector integrated with the roadside aerial lighting fixture, wherein 
the primary male connector is arranged for substantially permanent coupling to the primary female connector, wherein the primary male and female connectors are compliant with a roadway area lighting standard promoted by a standards body; 

a first substantially planar surface integrated with the controller and having the primary male connector protruding therefrom, wherein electrical contacts of the primary male connector are arranged about a first central axis, the first central axis being substantially normal to the first substantially planar surface; a second substantially planar surface integrated with the roadside aerial lighting fixture and having the primary female connector recessed therein, wherein electrical contacts of the primary female connector are arranged about a second central axis, the second central axis being substantially normal to the second substantially planar surface; 
a controller-side high speed communications data element integrated with the primary male connector and proximal to the first substantially planar surface; a fixture-side high speed communications data element integrated with the primary female connector and proximal to the second substantially planar surface, wherein the primary male connector is electrically coupled to the primary female connector and 

the controller-side high speed communications data element is arranged for point-to-point high speed data communication with the fixture-side high speed communications data element when the controller is rotatably coupled to the roadside aerial lighting fixture; 
and at least one sidewall connector, the at least one sidewall connector arranged in a sidewall of the primary male connector or a sidewall of the primary female connector.


Regarding claim 1 of the present application, claim 1 of US patent 10873170 teaches all the limitations of claim 1, but does not expressively teach (as underlined) “a processor module; and a memory communicatively coupled to the processor module, the memory arranged to store software instructions executable by at least one processor of the processor module, wherein at least some of the software instructions control data passed through the first high speed communications data element”.
However, Ilyes in a similar field of invention, teaches a processor module; and a memory communicatively coupled to the processor module, the memory arranged to store software instructions executable by at least one processor of the processor module (paragraph [0059], lines 1-4), wherein at least some of the software instructions control data passed through the first communications data element (paragraph [0059], lines 5-7, which operates to selectively provide one or more dimming control values to the driver 116 through the twist-lock receptacle…; paragraph [0060], lines 1-6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller taught by Patent 10873170 and incorporate the memory and processor as taught by Ilyes in order to provide control data to the lighting fixture based on different conditions (Ilyes: paragraph [0059]).

Regarding claim 2 of the present application is taught by claim 10 of the U.S. patent 10873170 and is also rejected.
Regarding claim 3 of the present application is taught by claim 11 of the U.S. patent 10425707, and is also rejected.
Regarding claim 4 of the present application is taught by claim 14 of the U.S. patent 10873170, and is also rejected.
Regarding claim 5 of the present application is taught by claim 2 of the U.S. patent 10873170, and is also rejected.
Regarding claim 7 of the present application is taught by claim 6, of the U.S. patent 10873170 and is also rejected.
Regarding claim 8 of the present application is taught by claim 8, of the U.S. patent 10873170 and is also rejected.
Regarding claim 9 of the present application is taught by claim 9, of the U.S. patent 10873170 and is also rejected.



Claims 15 and 17 of current application 17100507 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10873170 in view of Ilyes (US 8864514). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons laid out below.

Claim 15 of present application 17100507
Claim 1 of Patent US 10873170
15. An aerially mountable electronic control device, comprising: 




a first primary connector having electrical contacts arranged to receive utility power from a power line when the first primary connector is rotatably coupled to a second primary connector, wherein the first and second primary connectors are compliant with a roadway area lighting standard promoted by a standards body; 
a first substantially planar surface integrated with the aerially mountable electronic control device, wherein the electrical contacts of the first primary connector protrude from the first substantially planar surface, and 
wherein the electrical contacts of the first primary connector are arranged about a first central axis, the first central axis being substantially normal to the first substantially planar surface; 







a first high speed communications data element integrated with the first primary connector and arranged for point-to-point communications with a corresponding second high speed communications data element integrated with the second primary connector when the first primary connector is rotatably coupled to the second primary connector; 








and wherein at least one of the first and second primary connectors includes a sidewall connector arranged therein


a power module arranged to convert at least some of the utility power into a low power direct current (DC) voltage signal; and a processor module arranged to receive the low power DC voltage signal from the power module, the processor module arranged to transform data passed through the first high speed communications data element.

1.  A system to couple a controller to a roadside aerial lighting fixture, comprising: 
a primary male connector integrated with the controller; a primary female connector integrated with the roadside aerial lighting fixture, wherein 
the primary male connector is arranged for substantially permanent coupling to the primary female connector, wherein the primary male and female connectors are compliant with a roadway area lighting standard promoted by a standards body; 


a first substantially planar surface integrated with the controller and having the primary male connector protruding therefrom, 


wherein electrical contacts of the primary male connector are arranged about a first central axis, the first central axis being substantially normal to the first substantially planar surface; a second substantially planar surface integrated with the roadside aerial lighting fixture and having the primary female connector recessed therein, wherein electrical contacts of the primary female connector are arranged about a second central axis, the second central axis being substantially normal to the second substantially planar surface; 
a controller-side high speed communications data element integrated with the primary male connector and proximal to the first substantially planar surface; a fixture-side high speed communications data element integrated with the primary female connector and proximal to the second substantially planar surface, wherein the primary male connector is electrically coupled to the primary female connector and the controller-side high speed communications data element is arranged for point-to-point high speed data communication with the fixture-side high speed communications data element when the controller is rotatably coupled to the roadside aerial lighting fixture; 
and at least one sidewall connector, the at least one sidewall connector arranged in a sidewall of the primary male connector or a sidewall of the primary female connector.


Regarding claim 15 of the present application, claim 1 of US patent 10873170 teaches all the limitations of claim 15, but does not expressively teach (as underlined) “a first primary connector having electrical contacts arranged to receive utility power from a power line when the first primary connector is rotatably coupled to a second primary connector; a power module arranged to convert at least some of the utility power into a low power direct current (DC) voltage signal; and a processor module arranged to receive the low power DC voltage signal from the power module, the processor module arranged to transform data passed through the first high speed communications data element”.
However, Ilyes in a similar field of invention, teaches a first primary connector having electrical contacts (Fig. 5, primary connector 38) arranged to receive utility power from a power line (Col. 13, lines 9-20, The input power line supplies power to a power supply 186 (eg at 120-480 volts)) when the first primary connector is rotatably coupled to a second primary connector (Fig. 14A, after coupling using receptacle 42); a power module arranged to convert at least some of the utility power into a low power direct current (DC) voltage signal (Col. 13, lines 9-20, The input power line supplies power to a power supply 186 (eg at 120-480 volts)…The power supply 186 supplies power, for example DC power…); and a processor module arranged to receive the low power DC voltage signal from the power module (Fig. 13, processor module 164; Col. 13, lines 9-20, The power supply 186 supplies power, for example DC power…such as the primary microcontroller 164…), the processor module arranged to transform data passed through the first communications data element (paragraph [0067], lines 3-8, which operates to selectively provide one or more dimming control values or signals to the…driver 154 through the twist-lock).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Patent 10873170 and incorporate the power module as taught by Ilyes in order to properly supply power to low voltage components that perform control operations within the control device.
Regarding claim 17 of the present application is taught by claim 9 of the U.S. patent 10873170 and is also rejected.
Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 states, “into a form compatible for transmission via at least two high speed…”. This should read as “via the at least two high speed”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilyes (US 2012/0139426) hereon Ilyes9426 in view of Sawai (US 2007/0037516) in further view of Cooley (US 2007/0258202).
Regarding claim 1, Ilyes9426 teaches an aerially mountable electronic control device, comprising: a first primary connector (Fig. 4, first primary connector under 120; Fig. 1B show the connector 120p) arranged for substantially permanent coupling (Fig. 4, when 120 is secured into 112) to a corresponding second primary connector (Fig. 4, second primary connector within 112; Fig. 1C shows the connector within 112), wherein the first and second primary connectors are compliant with a roadway area lighting standard promoted by a standards body (paragraph [0001], lines 1-9); a substantially planar surface having either protruding therefrom therein electrical contacts of the first primary connector (Fig. 1B, planar surface with 120p protruding therefrom), wherein the electrical contacts of the first primary connector are arranged about a central axis, the central axis being substantially normal to the substantially planar surface (Fig. 1B, 120p is arranged about a central axis); a first communications data element integrated with the first primary connector (Fig. 4A, data element 124) and arranged for substantially permanent coupling (Fig. 4 shows when primary connector within 120 is substantially permanently coupled to secondary connector within 112, the respective data elements are also substantially permanently coupled) to a corresponding second communications data element integrated with the second primary connector (Fig. 4A, data element 116e), the first and second communications data elements arranged for point-to-point communications with each other when the first primary connector is rotatably coupled to the second primary connector (Fig. 4A, data elements 124 is arranged to communicate with data element 116e once the connector within 120 is rotatably coupled to the connector within 112); a processor module; and a memory communicatively coupled to the processor module, the memory arranged to store software instructions executable by at least one processor of the processor module (paragraph [0059], lines 1-4), wherein at least some of the software instructions control data passed through the first communications data element (paragraph [0059], lines 5-7, which operates to selectively provide one or more dimming control values to the driver 116 through the twist-lock receptacle…; paragraph [0060], lines 1-6).  
Although Ilyes9426 teaches the communication data elements, Ilyes9426 doesn’t teach that the communication data elements are capable of high speed communications.
Sawai teaches a RF transmitter and RF receiver that communicate at high speed (paragraph [0106], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communications data elements taught by Ilyes9426 and to incorporate the high speed data communicating RF elements taught by Sawai as it is a simple substitution of one known element for another in order to yield predictable results of faster wireless communication.
Although Ilyes9426 in view of Sawai teaches first and secondary primary connectors, Ilyes9426 in view of Sawai doesn’t teach wherein at least one of the first and second primary connectors includes a sidewall connector arranged therein.
In the same field of endeavor, Cooley teaches a first primary connector device (Fig. 4, primary connector 404 within device 400) and a secondary primary connector device (secondary connector within device 608; paragraph [0034], lines 5-7, device 602 is attached to streetlight 608 using the male connector 404…) wherein at least the first primary connector includes a sidewall connector arranged therein (Fig. 4, sidewall connector 410/412).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first primary connector taught by Ilyes9426 in view of Sawai and incorporate a sidewall connector as taught by Cooley in order to enable the power-over-ethernet standard that can supply both data and power to devices using existing local area networking infrastructure. Doing so would not only reduce the amount of cabling but also this could eliminate the need for device manufacturers to support multiple power standards (Cooley: paragraph [0007]).
Regarding claim 4, Ilyes9426 in view of Sawai in further view of Cooley teaches the aerially mountable electronic control device of claim 1, wherein Ilyes9426 teaches further comprising: at least one power module electrically coupled to one of the first and second primary connectors (Fig. 4, power connectors 118a, 118b coupled to the first primary connector 120; this can also be seen in Fig. 4A within 120) and arranged to power at least one of the at least two high speed communications data elements (Fig. 4 and 4A shows that the power connectors provide the power for all the components of the device).  
Regarding claim 5, Ilyes9426 in view of Sawai in further view of Cooley teaches the aerially mountable electronic control device of claim 1, wherein Ilyes9426 teaches the first and second high speed communications data elements are RF-coupled elements (Ilyes9426 shows RF coupling between the data elements as shown in Fig. 4A).  
Regarding claim 6, Ilyes9426 in view of Sawai in further view of Cooley teaches the aerially mountable electronic control device of claim 1, wherein Ilyes9426 teaches a further embodiment wherein the first and second high speed communications data elements (Fig. 13, data elements 118g and 118h communicating between dimming command 122 and 116a) are electromechanically coupled (Fig. 13B, electromechanically coupled using 202 and 204 of connector 200) to each other when the first primary connector is rotatably coupled to the second primary connector (paragraph [0077], lines 1-15, connector 200…at the center of the receptacle 112 such that rotatable engagement (electromechanical coupling) of a corresponding male connector is possible).  
Regarding claim 7, Ilyes9426 in view of Sawai in further view of Cooley teaches the aerially mountable electronic control device of claim 1, wherein Ilyes9426 teaches the first high speed communications data element is arranged to communicate according to one of a plurality of programmatically selectable communications protocols (Fig. 4A, transmitter 124 communicates with receiver 116e using a RF protocol as a matter of design choice).  
Regarding claim 10, Ilyes9426 teaches a method, comprising: controlling a light source of a roadside aerial lighting fixture with a controller (Fig. 4, paragraph [0001], lines 1-3) that is electrically coupled to the roadside aerial lighting fixture via a primary male connector integrated with the controller (Fig. 1B, make connector 120p integrated with controller 120; Fig. 4A, controller 120) and a primary female connector integrated with the roadside aerial lighting fixture (Fig. 4, female connector 112; Fig. 1C shows female connector 112), wherein the primary male and female connectors are compliant with a roadway area lighting standard promoted by a standards body (paragraph [0001], lines 1-9); communicating data via a data connection having a first communications data element integrated with the primary male connector (Fig. 4A, data element 124) and a second communications data element integrated with the primary female connector (Fig. 4A, data element 116e; data element 124 is arranged to communicate with data element 116e once the controller 120 is locked into the lighting fixture).
Although Ilyes9426 teaches the communication data elements, Ilyes9426 doesn’t teach that the communication data elements are capable of high speed communications.
Sawai teaches a RF transmitter and RF receiver that communicate at high speed (paragraph [0106], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communications data elements taught by Ilyes9426 and to incorporate the high speed data communicating RF elements taught by Sawai as it is a simple substitution of one known element for another in order to yield predictable results of faster wireless communication.
Although Ilyes9426 in view of Sawai teaches the male and female connectors, Ilyes9426 in view of Sawai doesn’t teach passing at least one signal through a sidewall connector arranged in a sidewall of the primary male connector or a sidewall of the primary female connector.  
In the same field of endeavor, Cooley teaches a primary male connector device (Fig. 4, male connector 404 within device 400) and a primary female connector device (female connector within device 608; paragraph [0034], lines 5-7, device 602 is attached to streetlight 608 using the male connector 404…) wherein the male connector includes a sidewall connector and passing at least one signal through it (Fig. 4, sidewall connector 410/412; paragraph [0034], Power is supplied to the device 606 by inserting one end of cable 612 into port 410 and the other end into a similar port 606).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the male connector device taught by Ilyes9426 in view of Sawai and incorporate a sidewall connector as taught by Cooley in order to enable the power-over-ethernet standard that can supply both data and power to devices using existing local area networking infrastructure. Doing so would not only reduce the amount of cabling but also this could eliminate the need for device manufacturers to support multiple power standards (Cooley: paragraph [0007]).
Regarding claim 11, Ilyes9426 in view of Sawai in further view of Cooley teaches the method of claim 10, wherein the first and second high speed communications data elements form a point-to-point RF-coupled high speed data connection (Ilyes9426 in view of Sawai shows RF coupling between the data elements for a high speed connection).  
Regarding claim 12, Ilyes9426 in view of Sawai in further view of Cooley teaches the method of claim 10, wherein Cooley teaches the at least one signal through the one sidewall connector is a power signal (paragraph [0034], Power is supplied to the device 606 by inserting one end of cable 612 into port 410 and the other end into a similar port 606).  
Regarding claim 14, Ilyes9426 in view of Sawai in further view of Cooley teaches the method of claim 10, wherein Sawai teaches the communicating data via the high speed data connection includes communicating the data at a rate of at least one million bits per second (paragraph [0106], lines 1-3).  
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilyes (US 2012/0139426) hereon Ilyes9426 in view of Sawai (US 2007/0037516) in further view of Cooley (US 2007/0258202) in further view of Berlin (US 2014/0050483).
Regarding claim 2, Ilyes9426 in view of Sawai in further view of Cooley teaches the aerially mountable electronic control device of claim 1.
Ilyes9426 in view of Sawai in further view of Cooley doesn’t teach at least one high speed data conversion module arranged to convert the data passed through the first high speed communications data element into a form compatible for transmission via an optical fiber.  
Berlin teaches a high speed data conversion module arranged to convert the data passed through a communications data element into a form compatible for transmission via an optical fiber (Fig. 1, from E/O 28 to fiber 16D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system taught by Ilyes9426 in view of Sawai in further view of Cooley and incorporate the conversion module taught by Berlin as this will help convert to the optical domain which can carry high data rates through the optical fiber.
Regarding claim 3, Ilyes9426 in view of Sawai in further view of Cooley teaches the aerially mountable electronic control device of claim 1.
Although Ilyes9426 in view of Sawai in further view of Cooley teaches transmission through the high speed communications data elements, Ilyes9426 in view of Sawai in further view of Cooley doesn’t teach at least one high speed data conversion module arranged to convert data passed through an optical fiber into a form compatible for transmission via the data elements.  
Berlin teaches a high speed data conversion module arranged to convert data passed through an optical fiber into a form compatible for transmission via the data elements (Fig. 1, from fiber 16U to O/E 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system taught by Ilyes9426 in view of Sawai in further view of Cooley and incorporate the conversion module taught by Berlin as this will help convert high data rate signals from the optical domain to the high speed data elements for data communication.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilyes (US 2012/0139426) hereon Ilyes9426 in view of Sawai (US 2007/0037516) in further view of Cooley (US 2007/0258202) in further view of TE Connectivity (ANSI C136.41 Dimming Receptacle).
Regarding claim 8, Ilyes9426 in view of Sawai in further view of Cooley teaches the aerially mountable electronic control device of claim 1.
Ilyes9426 in view of Sawai in further view of Cooley don’t teach wherein the first and second primary connectors are compliant with a standard defined under American National Standards Institute (ANSI) C136.  
TE Connectivity teaches wherein the first and second primary connectors are compliant with a standard defined under American National Standards Institute (ANSI) C136 (Page 1, paragraph 1).  

    PNG
    media_image1.png
    208
    282
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connectors taught by Ilyes9426 in view of Sawai in further view of Cooley and incorporate the connectors compliant with ANSI C136 as taught by TE Connectivity as it is a simple substitution of one known elements with another in order to yield predictable results of allowing dimming control of the lighting fixture.
Regarding claim 9, Ilyes9426 in view of Sawai in further view of Cooley teaches the aerially mountable electronic control device of claim 1.
Ilyes9426 in view of Sawai in further view of Cooley doesn’t teach wherein the first and second primary connectors are compliant with ANSI C136.41-2013.  
TE Connectivity teaches the first and second primary connectors are compliant with ANSI C136.41-2013 (TE Connectivity: page 1, paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connectors taught by Ilyes9426 in view of Sawai in further view of Cooley and incorporate the connectors compliant with ANSI C136.41-2013 as taught by TE Connectivity as it is a simple substitution of one known elements with another in order to yield predictable results of allowing dimming control of the lighting fixture.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilyes (US 2012/0139426) hereon Ilyes9426 in view of Sawai (US 2007/0037516) in further view of Cooley (US 2007/0258202) in further view of Stuby (US 2018/0092186).
Regarding claim 13, Ilyes9426 in view of Sawai in further view of Cooley teaches the method of claim 10.
Ilyes9426 in view of Sawai in further view of Cooley doesn’t teach wherein communicating data via the high speed data connection includes communicating a stream of packet-based data to a remote computing device.  
Stuby teaches wherein communicating data via the high speed data connection includes communicating a stream of packet-based data to a remote computing device (Fig. 2, remote device 124 communicating with data elements 120 and 122; paragraph [0027], The communication devices 120, 122 may be designed to communicate with digital multiplexing capabilities or digital packet protocols for enhanced data transfer; paragraph [0026], Optionally, any of the communication devices 120, 122 may communicate with another communication device 124…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Ilyes9426 in view of Sawai in further view of Cooley and to incorporate the communication with a remote computing device as taught by Stuby in order monitoring the environment around the light fixture and/or for the control of the light fixture (Stuby: paragraph 12).
Claims 15, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilyes (US 2012/0139426) hereon Ilyes9426 in view of Sawai (US 2007/0037516) in further view of Cooley (US 2007/0258202) in further view of Ilyes (US 8864514) hereon Ilyes4514.
Regarding claim 15, Ilyes9426 teaches an aerially mountable electronic control device, comprising: a first primary connector (Fig. 4, first primary connector under 120; Fig. 1B show the connector 120p) having electrical contacts arranged to receive utility power from a power line (Fig. 4, power line from 113) when the first primary connector is rotatably coupled (paragraph [0058], lines 1-13) to a second primary connector (Fig. 4, second primary connector within 112; Fig. 1C shows the connector within 112), wherein the first and second primary connectors are compliant with a roadway area lighting standard promoted by a standards body (paragraph [0001], lines 1-9); a first substantially planar surface integrated with the aerially mountable electronic control device, wherein the electrical contacts of the first primary connector protrude from the first substantially planar surface (Fig. 1B, planar surface with 120p protruding therefrom), and wherein the electrical contacts of the first primary connector are arranged about a first central axis, the first central axis being substantially normal to the first substantially planar surface (Fig. 1B, 120p is arranged about a central axis); a first communications data element integrated with the first primary connector (Fig. 4A, data element 124) and arranged for point-to-point communications with a corresponding second communications data element integrated with the second primary connector (Fig. 4A, data element 116e) when the first primary connector is rotatably coupled to the second primary connector (Fig. 4A, data elements 124 is arranged to communicate with data element 116e once the connector within 120 is rotatably coupled to the connector within 112); a processor module (paragraph [0059], lines 1-4) arranged to transform data passed through the first communications data element (paragraph [0059], lines 5-7, which operates to selectively provide one or more dimming control values to the driver 116 through the twist-lock receptacle…; paragraph [0060], lines 1-12).  
Although Ilyes9426 teaches the communication data elements, Ilyes9426 doesn’t teach that the communication data elements are capable of high speed communications.
Sawai teaches a RF transmitter and RF receiver that communicate at high speed (paragraph [0106], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communications data elements taught by Ilyes9426 and to incorporate the high speed data communicating RF elements taught by Sawai as it is a simple substitution of one known element for another in order to yield predictable results of faster wireless communication.
Although Ilyes9426 in view of Sawai teaches first and secondary primary connectors, Ilyes9426 in view of Sawai doesn’t teach wherein at least one of the first and second primary connectors includes a sidewall connector arranged therein.
In the same field of endeavor, Cooley teaches a first primary connector device (Fig. 4, primary connector 404 within device 400) and a secondary primary connector device (secondary connector within device 608; paragraph [0034], lines 5-7, device 602 is attached to streetlight 608 using the male connector 404…) wherein at least the first primary connector includes a sidewall connector arranged therein (Fig. 4, sidewall connector 410/412).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first primary connector taught by Ilyes9426 in view of Sawai and incorporate a sidewall connector as taught by Cooley in order to enable the power-over-ethernet standard that can supply both data and power to devices using existing local area networking infrastructure. Doing so would not only reduce the amount of cabling but also this could eliminate the need for device manufacturers to support multiple power standards (Cooley: paragraph [0007]).
Although Ilyes9426 teaches the primary connector within device 120, Ilyes9426 is silent about a power module arranged to convert at least some of the utility power into a low power direct current (DC) voltage signal; and a processor module arranged to receive the low power DC voltage signal from the power module.  
Ilyes4514 teaches a primary connector 38 within device 10 which comprises a power module (Fig. 13, module 186) arranged to convert at least some of the utility power into a low power direct current (DC) voltage signal (Col. 13, lines 9-20, The input power line supplies power to a power supply 186 (eg at 120-480 volts)…The power supply 186 supplies power, for example DC power…); and a processor module arranged to receive the low power DC voltage signal from the power module (Fig. 13, processor module 164; Col. 13, lines 9-20, The power supply 186 supplies power, for example DC power…such as the primary microcontroller 164…).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device 120 as taught by Ilyes9426 in view of Sawai in further view of Cooley and incorporate the power module as taught by Ilyes4514 in order to properly supply power to low voltage components that perform control operations within the control device.
Regarding claim 16, Ilyes9426 in view of Sawai in further view of Cooley in further view of Ilyes4514 teaches the aerially mountable electronic control device of claim 15, wherein Ilyes9426 teaches further comprising: at least one light sensor (Fig. 4A, light sensor 121) arranged to control light output from a luminaire (Fig. 4A, luminaire 110; paragraph [0059], the dimming component 122 is operatively coupled to the photo sensor 121…; Fig. 4A, dimming component 122 communicates with luminaire component 116), where the second primary connector is integrated in the luminaire (Fig. 4A, 112 is integrated in the luminaire 110).  
Regarding claim 18, Ilyes9426 in view of Sawai in further view of Cooley in further view of Ilyes4514 teaches the aerially mountable electronic control device of claim 15, wherein Cooley teaches the sidewall connector is arranged to pass at least one signal, the at least one signal being a power signal (paragraph [0034], Power is supplied to the device 606 by inserting one end of cable 612 into port 410 and the other end into a similar port 606).  
Regarding claim 20, Ilyes9426 in view of Sawai in further view of Cooley in further view of Ilyes4514 teaches the aerially mountable electronic control device of claim 15, wherein Sawai teaches communicating data via the high speed data connection includes communicating the data at a rate of at least one million bits per second (paragraph [0106], lines 1-3).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilyes (US 2012/0139426) hereon Ilyes9426 in view of Sawai (US 2007/0037516) in further view of Cooley (US 2007/0258202) in further view of Ilyes (US 8864514) hereon Ilyes4514 in further view of TE Connectivity (ANSI C136.41 Dimming Receptacle).
Regarding claim 17, Ilyes9426 in view of Sawai in further view of Cooley in further view of Ilyes4514 teaches the aerially mountable electronic control device of claim 15.
Ilyes9426 in view of Sawai in further view of Cooley in further view of Ilyes4514 don’t teach wherein the first and second primary connectors are compliant with ANSI C136.41- 2013.  
TE Connectivity teaches wherein the first and second primary connectors are compliant with ANSI C136.41- 2013 (Page 1, paragraph 1).  

    PNG
    media_image1.png
    208
    282
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connectors taught by Ilyes9426 in view of Sawai in further view of Cooley in further view of Ilyes4514 and incorporate the connectors compliant with ANSI C136.41-2013 as taught by TE Connectivity as it is a simple substitution of one known elements with another in order to yield predictable results of allowing dimming control of the lighting fixture.  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilyes (US 2012/0139426) hereon Ilyes9426 in view of Sawai (US 2007/0037516) in further view of Cooley (US 2007/0258202) in further view of Ilyes (US 8864514) hereon Ilyes4514 in further view of Stuby (US 2018/0092186).
Regarding claim 19, Ilyes9426 in view of Sawai in further view of Cooley in further view of Ilyes4514 teaches the aerially mountable electronic control device of claim 15.
Ilyes9426 in view of Sawai in further view of Cooley in further view of Ilyes4514 doesn’t teach wherein communicating data via the high speed data connection includes communicating a stream of packet-based data to a remote computing device.  
Stuby teaches wherein communicating data via the high speed data connection includes communicating a stream of packet-based data to a remote computing device (Fig. 2, remote device 124 communicating with data elements 120 and 122; paragraph [0027], The communication devices 120, 122 may be designed to communicate with digital multiplexing capabilities or digital packet protocols for enhanced data transfer; paragraph [0026], Optionally, any of the communication devices 120, 122 may communicate with another communication device 124…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Ilyes9426 in view of Sawai in further view of Cooley in further view of Ilyes4514 and to incorporate the communication with a remote computing device as taught by Stuby in order monitoring the environment around the light fixture and/or for the control of the light fixture (Stuby: paragraph 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637